Citation Nr: 1122110	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from October 1967 to May 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to provide notice to the Veteran, to attempt to obtain additional information from the Veteran, and to obtain an examination.

Preliminarily, the issue has been recharacterized as a claim for service connection for any psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Although the Veteran filed a claim for entitlement to service connection for PTSD, a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his specific mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  The Veteran has asserted that since his return from service, he is a different person, is irritable, hypervigilant, and guarded, has poor interpersonal relationships and nightmares, and avoids things that remind him of war.  He has submitted buddy statements in support of those assertions.  VA medical records contain diagnoses of PTSD, anxiety disorder, and depressive disorder.  Accordingly, the Board finds that the issue is more properly characterized as a claim for a psychiatric disorder, to include PTSD.

First, remand is required to provide notice to the Veteran regarding recent regulatory amendments relevant to his claim.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Such notice includes any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).  

Lay evidence may now establish an alleged stressor where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Accordingly, the Veteran should receive notice of the changed standards prior to adjudication of his claim for service connection.

Second, while on remand, the AMC should attempt to obtain more information regarding the Veteran's alleged stressors.  The Veteran's service personnel records (SPRs) indicate that he served with the Nha Trang Signal Battalion in Vietnam from May 1968 to May 1969.  His military occupational specialty during that time was records clerk.  He has provided statements that he witnessed casualties, injuries, firefights, and battles, and had to fill body bags.  He stated that he did not remember specific dates or the month to month places of duty.  The Veteran is not in receipt of any combat medals, but that does not preclude service connection for PTSD on the basis of "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39,843.  Although the RO sent the Veteran a March 2006 letter that requested specific details of the incidents that resulted in PTSD, requested more specific stressor information, and VA Form 21-0781, which requested dates, locations, and unit assignments related to the claimed stressors, the Veteran did not provide any of this specific information.  The Board finds that another attempt, however, is warranted.  

Third, remand is required to obtain a VA examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Here, an April 2006 VA examination was provided.  But that examination did not address any other psychiatric disorder other than PTSD and did not address the new regulatory provisions.  See 75 Fed. Reg. 39,843; Clemons, 23 Vet. App. at 4-5.  Under the new PTSD regulation, lay evidence may be sufficient to establish a stressor.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  Although the Board is not conceding that the Veteran's alleged stressors are consistent with the places, types, and circumstances of the Veteran's service, nor that there is no clear and convincing evidence to the contrary, an opinion is required.  See Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  Accordingly, on remand, an examination and opinion by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the new PTSD regulations.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  Request that the Veteran clarify if he was subject to any attacks, to include any incoming artillery, rocket, or mortar fire attacks, while stationed with the Tra Nhang Signal Battalion, and if so, to provide the approximate dates for those attacks, to include in 60 day increments, from May 1968 to May 1969.  Also request that the Veteran provide any unit information that he may have.

2.  After the Veteran has been provided with a reasonable time to respond to the notice letter, and regardless of whether he provides any additional information, the AMC must contact the appropriate records repository or repositories to attempt to determine the Veteran's unit assignment while he was with the Tra Nhang Signal Battalion from May 1968 to May 1969, and whether any attacks on that unit occurred during the Veteran's time in Vietnam.  The AMC must document all actions taken.

3.  After any response from the Veteran is received, any additional development has been conducted, and any records are associated with the claims file, provide the Veteran with an appropriate psychiatric examination to determine the etiology of his currently diagnosed psychiatric disorders.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  The examiner must be provided with the entire claims file for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder and depressive disorder and any other currently diagnosed psychiatric disability were caused or aggravated by active service, to include any events during service as described by the Veteran.  

Regarding the claim for PTSD, first, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then the VA medical records and VA examination that provide diagnoses of PTSD must expressly be commented on.  Second, if the Veteran meets the DSM-IV criteria for PTSD and if any stressor has been verified, the examiner must provide an opinion whether it is at least as likely as not that the PTSD was caused by the alleged stressor.

Third, if the Veteran meets the DSM-IV criteria for PTSD, then the examiner must provide the following opinions regarding each of the Veteran's claimed stressors, regardless of whether the stressors are verified:  whether the claimed stressors are adequate to support a diagnosis of PTSD; whether the stressors are based on a fear of hostile military or terrorist activity during service; and whether the symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


